Citation Nr: 1623983	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at an August 2011 hearing that was held before a Decision Review Officer (DRO) at the RO and at a September 2012 hearing at the RO before the undersigned Veterans Law Judge via a video conference (video conference hearing).  Copies of the transcripts of those proceedings are associated with the claims file. 

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded this claim to obtain a VA examination with an opinion, specifically asking the VA examiner to address the conversion of the hearing thresholds in the service entrance examination and service separation examination from American Standards Association (ASA) units to International Standard Organization-American National Standards Institute (ISO/ANSI) units.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the ASA and since November 1, 1967, those standards have been set by the ISO/ANSI.  Therefore, as the Veteran's service entrance examination was conducted in February 1964 and the service separation examination was performed in December 1966, the hearing thresholds from both examinations need to be converted from ASA to ISO/ANSI units before a VA examiner can properly consider all the evidence in forming an opinion with respect to the etiology of the Veteran's hearing loss.  

In this case, it does not appear the June 2014 VA examiner considered this conversion in providing her opinion.  Accordingly, this claim must be remanded for compliance with the Board's May 2015 remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the opinion in regard to tinnitus is also dependent upon an accurate review of the service audiometric testing.  Therefore, the Board also remands the claim for service connection for tinnitus.

The Board is cognizant that the June 2014 examiner indicated that the December 1966 report was illegible in the electronic records (VBMS).  The Board notes that the results were transcribed in a February 2011 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination of his bilateral hearing loss and tinnitus.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  The examiner is asked to specifically consider the following:

(i).  The service treatment records (STRs).  NOTE:  The Veteran's service entrance examination was conducted in February 1964 and the service separation examination was performed in December 1966 and therefore, the hearing thresholds from both examinations need to be converted from ASA to ISO/ANSI units for the VA examiner consider. 

The Board is cognizant that the June 2014 examiner indicated that the December 1966 report was illegible in the electronic records (VBMS).  The Board notes that the results were transcribed in a February 2011 VA examination.

The examiner should discuss the importance/meaning of any noted shift in hearing thresholds between the February 1964 and December 1966 examinations.

(ii).  The Veteran's lay statements regarding noise exposure and symptoms of hearing loss and tinnitus.  

Please note:  the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests for bilateral hearing loss should be performed to determine his current diagnoses.  NOTE:  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The examiner is then asked to answer the following:  

(a).  Does the Veteran have a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 and/or a current tinnitus disability?  

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

(c).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed tinnitus was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinion on this determinative issue, if necessary citing to specific evidence in the file supporting conclusions.  

2.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




